              Case 1:17-cv-04797-RA Document 106 Filed 07/26/21 Page 1 of 1


                                                               USDC-SDNY
                                                               DOCUMENT
                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                   DOC#:
SOUTHERN DISTRICT OF NEW YORK                                  DATE FILED: 7/26/2021


 ANGELIQUE OLAECHEA.,

                             Plaintiff,
                                                            No. 17-CV-4797 (RA)
                        v.
                                                                   ORDER
 THE CITY OF NEW YORK, et al.,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

         On July 26, 2021, trial in this action will commence, following the selection of the jury, in

Courtroom 110 of the Thurgood Marshall United States Courthouse. Seating for spectators in the

courtroom itself is limited in light of pandemic-related safety precautions. Members of the public and

press may access the trial remotely using the following call-in number: Call-in Number: (888) 363-4749;

Access Code: 1015508.



SO ORDERED.

Dated:      July 26, 2021
            New York, New York

                                                Ronnie Abrams
                                                United States District Judge
